Citation Nr: 1309222	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Adam Werner, Esq.


THE ISSUES

1.  Entitlement to an initial evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 30, 2008 for the grant of service connection for PTSD. 

3.  Entitlement to an initial evaluation for right knee chondromalacia patella with meniscus tear (right knee disability), in excess of 10 percent for the period prior to May 14, 2009, and in excess of 20 percent thereafter.

4.  Entitlement to an effective date earlier than May 30, 2008 for the grant of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Adam Werner, Esq.

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2001 to December 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for PTSD with an evaluation of 50 percent effective May 30, 2008; and granted service connection for a right knee disability with an evaluation of 10 percent effective May 30, 2008 . 

The Board notes that within one year of the September 2008 rating decision, before the appeal period was over, the Veteran submitted new evidence related to his PTSD and right knee disability, consisting of a May 2009 statement from the Veteran which alleged that his right knee disability had increased in severity and requested an earlier effective date.  A VA examination was conducted in July 2009 for the right knee disability, within one year of the appeal period of the September 2008 rating decision.  As this evidence was both new and material, the September 2008 rating decision was not final.  See 38 C.F.R. § 3.156(b) (2012).  The Board finds that the August 2009 rating decision was a readjudication of the original claim.  The Veteran filed a timely notice of disagreement with the August 2009 rating decision.

In his May 2010 substantive appeal, the Veteran indicated that he wanted a hearing at the RO before a traveling Veterans Law Judge.  In response, the Veteran was informed by letter that the hearing was scheduled for September 13, 2010.  The Veteran failed to report for the scheduled hearing.  He also did not request a postponement and has provided no explanation for his failure to attend the hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2012).


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's PTSD has been characterized by nightmares, intrusive thoughts, depression, anxiety, sleep impairment, flattened affect, avoidance, irritability, difficulty in establishing and maintaining relationships, and occupational and social impairment with reduced reliability and productivity.  

2.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

3.  Prior to May 14, 2009 the Veteran's chondromalacia patella with meniscus tear more nearly approximates a moderate knee disability.

4.  For the period after May 14, 2009 the Veteran's chondromalacia patella with meniscus tear does not more nearly approximate a marked knee disability.

5.  The Veteran filed a formal claim for entitlement to service connection for PTSD  and a right knee disability on May 30, 2008.

6.  There is no evidence of a claim for entitlement to service connection for PTSD and a right knee disability prior to May 30, 2008.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012);  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012). 

2.  The criteria for an effective date earlier than May 30, 2008, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2012).

3.  The criteria for an initial 20 percent disability rating for right knee chondromalacia patella with meniscus tear prior to May 14, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2012). 

4.  The criteria for an increased rating in excess of 20 percent for chondromalacia patella with meniscus tear on or after May 14, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263. 

5.  The criteria for an effective date earlier than May 30, 2008, for the grant of service connection for right knee chondromalacia patella with meniscus tear, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R.              §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a June 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A subsequent June 2009 notice letter addressed the current appeal for a higher rating and provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473. 

The Veteran's service treatment records, VA treatment records, and VA examinations have been associated with the claims file.  The Veteran has not identified any additional treatment records that need to be obtained.  The Veteran was afforded VA examinations in August 2008, July 2009, and November 2012 to address his PTSD and his right knee disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and include a physical examination of the Veteran.  The August 2008, July 2009, and November 2012 VA examinations fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). 
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the RO issued a new rating decision in August 2009, granting an increased rating for the Veteran's right knee disability effective May 14, 2009, the Board will evaluate the level of disability both prior to and from May 14, 2009.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,        8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-8 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Rating for PTSD

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning      (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's PTSD has been characterized by nightmares, intrusive thoughts, depression, anxiety, sleep impairment, avoidance, irritability, difficulty in establishing and maintaining relationships, and occupational and social impairment with reduced reliability and productivity, consistent with the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

VA treatment records from March 2008 to July 2008 confirm a diagnosis of PTSD and major depressive disorder.  In a July 2008 VA treatment note, the Veteran reported nightmares, irritability, avoidance of people and crowds, and difficulty with short-term memory.  The Veteran also reported that he sleeps with a 9mm loaded weapon and a 12 gauge shotgun by his bedside.  He stated that he has intermittent depressive symptoms with notable loss of interest, and sleep difficulty. 

In a June 2008 VA mental status examination, the Veteran was appropriately groomed and was oriented to all spheres.  No deficits were noted during the interview in either attention, concentration, or memory.  Mood was stable and affect was appropriate.  The Veteran denied hallucinations and denied both suicidal and homicidal ideation.  Judgment and insight were noted as fair.  The VA examiner diagnosed the Veteran with PTSD and major depressive disorder and assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social and occupational functioning.        

At an August 2008 VA examination conducted by a VA staff psychologist, the examiner recorded the Veteran's history and reported symptoms.  The Veteran reported sleep disturbance, depression, irritable moods, diminished interest, poor concentration, and hyperarousal.  He stated that he had been arrested for driving under the influence and reported punching a police horse in 2006.  The Veteran reported being employed full-time.  He stated that he lived with his girlfriend and described their relationship as "OK."  The Veteran further stated that he occasionally played video games, but mostly did not feel like going out. 

Upon mental status examination in August 2008, the Veteran was fully oriented in all spheres and his appearance was appropriate.  Attention, concentration, and speech were within normal limits.  The Veteran's mood was dysphoric and affect was constricted.  Thought process and content were coherent and normal.  Judgment and insight were good and memory was intact.  The VA psychologist performed objective psychometric testing, diagnosed the Veteran with PTSD and major depressive disorder, and assigned a GAF score of 60, indicative of moderate symptoms or moderate occupational and social impairment.  The examiner noted that decreased concentration, difficulty following instructions, inappropriate behavior, and poor social interaction impaired the Veteran's occupational functioning.  The Veteran's hyperarousal, intrusive memories, anxiety, and depression also were noted as impairing on his social and occupational functioning.  The VA psychologist further reported that the Veteran engages in black and white, all or nothing thinking and lacks motivation.  The VA examiner stated that the Veteran's PTSD symptoms manifest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, indicative of a 30 percent PTSD disability rating.

The Board finds that the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Pursuant to VA treatment records, the August 2008 VA examination, and the GAF scores of record, the Board finds that the Veteran's PTSD symptoms are not shown to be more than moderate in degree and only moderately impact social and occupational functioning.  For these reasons, the Board finds that, for the entire initial rating period, the Veteran's PTSD symptoms and the severity of his symptoms more closely approximate a 50 percent evaluation for PTSD under Diagnostic Code 9411.  

In order for the Veteran to obtain a rating in excess of 50 percent, the PTSD would have to manifest deficiencies in most occupational and social areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the lay and medical evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the existing 50 percent rating.  The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his current 50 percent evaluation.  Although the Veteran does manifest symptoms of depression and has been diagnosed with major depressive disorder as noted in the VA examination, this has not affected his ability to function independently and is not "near-continuous" depression as contemplated by a 70 percent PTSD disability rating.  For example, in the June 2008 VA treatment record, the VA psychologist noted "intermittent" depressive symptoms.  Other symptoms reported by the Veteran, including: anxiety, suspiciousnessnes, panic attacks, and mild memory loss are specifically considered in the 30 percent PTSD rating criteria which is lower than the Veteran's currently assigned 50 percent rating.  Further, although the Veteran reported past suicidal thoughts, the Veteran denied both suicidal or homicidal ideations during the most recent August 2008 VA examination.  The VA examiner also found that the Veteran's speech, attention, and concentration were all within normal limits.  Thought process and content were coherent and normal.  Judgment and insight were good and memory was intact.  

The Board acknowledges that the Veteran experienced irritability with one reported incident of violence in 2006 when he punched a police horse.  The Board notes that aside from the incident in 2006, the record does not contain evidence of unprovoked irritability with periods of violence as contemplated by the 70 percent PTSD disability rating.  Instead, the Board finds that the Veteran's reported symptoms of irritability and anger are appropriately addressed under the symptoms of disturbances of mood and impaired judgment within the criteria for a 50 percent disability rating under Diagnostic Code 9411.  

Although some difficulties in establishing and maintaining effective relationships have been noted in the record, the evidence does not demonstrate an inability to do so.  For example, the Veteran has stated that he lives with his girlfriend and described his relationship as "OK."  The Veteran also reported friendships with other veterans.  The Veteran did report that he has been told at work that he does not adjust well, however, he has maintained a full-time position as a glass replacement technician.  The Board finds that this evidence weighs against serious impairment in social and occupational functioning as contemplated by a 70 percent PTSD disability rating.  

In reaching the above conclusions, the Board has considered and weighed statements from the Veteran regarding the severity of his PTSD symptoms, including his August 2009 statement.  The Board finds that the Veteran is competent to provide such testimony regarding PTSD symptoms.  See Layno, 6 Vet. App. 465, 469.  Further, the Board finds that the Veteran's statements with regard to his PTSD symptoms have been consistent and, therefore, are credible.  Although the Board finds that the Veteran is competent and credible to report PTSD symptoms, for the reasons discussed above, the Board finds that the Veteran's PTSD symptoms are not of such severity as to cause occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 50 percent for PTSD for any period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date For PTSD

The Veteran contends that he is entitled to an effective date earlier than May 30, 2008, for the award of service connection for PTSD.  In statements dated May 2009 and August 2009, the Veteran states that he has suffered from PTSD since service and the effective date should be approximately 2005.  

The record indicates that the Veteran filed a formal claim for service connection for PTSD on May 30, 2008.  The RO assigned the May 30, 2008 date of claim as the effective date for the award of service connection for PTSD.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.              38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to May 30, 2008.  The May 30, 2008 claim form (VA Form 21-526) is the earliest correspondence from the Veteran in the claims file.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for any disorder prior to May 30, 2008.

The Board acknowledges that the Veteran was receiving treatment from VA prior to May 30, 2008 for PTSD; however, the Board finds that VA treatment records and/or examination reports cannot serve as a claim (formal or informal) for service connection.  The Court in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998);                   38 C.F.R. § 3.155(a) (2012).

An intent to apply for benefits is an essential element of any claim, whether formal or informal and the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon, 12 Vet. App. 32, 35.  Under 38 C.F.R. § 3.157 , a VA report of examination or hospitalization will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) and that regulation is not for application in this case.

In sum, the Board finds that prior to May 30, 2008 there was no pending claim for service connection for PTSD or any psychiatric disorder.  VA treatment records do not serve as a formal or informal claim for service connection.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  Here, there is no dispute.  The Veteran has asserted that entitlement arose prior to the date of claim, and this is supported by the record; therefore, the date of claim, May 30, 2008, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2012).  As there is no legal basis for assignment of any earlier effective date than May 30, 2008, the Board finds that an earlier effective date for the grant of service connection for PTSD is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Right Knee Disability Prior to May 14, 2009

The Veteran contends that his right knee disability warrants a higher rating for the initial rating period prior to May 14, 2009.  The Veteran was initially granted service connection for chondromalacia patella of the right knee in a September 2008 rating decision effective May 30, 2008 under Diagnostic Codes 5010-5260 (limitation of motion).  Within the appeal period, the RO recharactrerized the issue as chondromalacia patella with meniscus tear of the right knee and granted a 20 percent disability rating effective May 14, 2009 under Diagnostic Codes 5010-5262 (impairment of tibia and fibula).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart, 21 Vet. App. 505.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.                38 C.F.R. §§ 4.20, 4.27.

Regarding arthritis and limited motion of the right knee, Diagnostic Code 5010 governs arthritis due to trauma, substantiated by X-rays findings.  That code simply directs the rating specialist to rate in accordance with degenerative arthritis. Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  That code also provides a 10 percent rating where limitation of motion cannot be objectively confirmed; however, in this case, the assigned disability ratings already equal 10 percent for each knee for the entire period.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The evidence of record prior to May 14, 2009 includes an August 2008 VA examination where the Veteran reported experiencing right knee pain and was diagnosed with patellofemoral syndrome during service.  He reported that since service separation he has continued to have pain in the right knee with walking, prolonged standing, running and stair climbing.  The Veteran has stated that he has stiffness, giving way, instability, weakness, severe flare-ups, and limitation of motion in the right knee.  Upon physical examination, the August 2008 VA examiner noted flexion at 110 degrees.  The Board notes that range of motion testing for extension was not reported.  The VA examiner noted no ankylosis.  Further, the VA examiner reported crepitation, clicking and snapping, and grinding.  The VA examiner did not report any instability, effusion, or frequent locking episodes of the right knee.  The VA examiner diagnosed the Veteran with chondromalacia patella with tear of the anterior horn of the right medial meniscus and a Baker's cyst.  He further noted decreased mobility, problems with lifting and carrying, decreased strength, and pain.  

VA treatment reports dated March 2008 to July 2008 confirm a tear to the Veteran's anterior horn of the right medial meniscus and a Baker's cyst in the right knee by MRI results.  

As mentioned above, the Veteran was initially granted service connection for chondromalacia patella of the right knee in a September 2008 rating decision under Diagnostic Codes 5010-5260 (limitation of motion).  Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board finds that, for the rating period prior to May 14, 2009, the evidence demonstrated flexion at 110 degrees with pain on motion.  As such, limitation of flexion was not demonstrated to a degree that would warrant a higher 20 percent rating for the right knee under Diagnostic Code 5260.  The Veteran's complaints of pain have been considered with regard to whether higher rating based on limitation of motion is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca.  Although the VA examiner did not perform the extension testing, in a later VA examinations dated July 2009 and November 2012, and after the Veteran's purported increase in severity of his right knee disability, the Veteran was shown to have full extension.  For these reasons, the Board finds that a separate rating for loss of extension under Diagnostic Code 5261 is not warranted for the right knee. 

Although the RO granted a 20 percent disability rating effective May 14, 2009 under Diagnostic Codes 5010-5262 (impairment of tibia and fibula) in an August 2009 rating decision, the Board finds that a 20 percent rating under Diagnostic Code 5262 is also warranted for the initial rating period prior to May 14, 2009.

Under Diagnostic Code 5262, a 40 percent rating is available for nonunion of the tibia and fibula with loose motion requiring a brace; a 30 percent rating is available for malunion of the tibia and fibula with marked knee or ankle disability; a 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability; a 10 percent rating is available for malunion of the tibia and fibula with slight knee or ankle disability. 

Here, the Veteran has been diagnosed with chondromalacia patella, a tear of the anterior horn of the right medial meniscus, and a Baker's cyst in the right knee.  See August 2008 VA examination and VA treatment records dated March 2008 to July 2008.  Moreover, the Veteran has reported symptoms of pain, weakness, and severe flare-ups in the right knee.  During the August 2008 VA examination, the examiner reported that the Veteran's right knee disability causes decreased mobility, problems with lifting and carrying, decreased strength, and pain.  He further stated that the Veteran's right knee disability effects daily activities such as chores, shopping, exercising, playing sports, and traveling, both to a mild or moderate degree.  Upon review of all the evidence, both lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability more nearly approximates a moderate knee disability under Diagnostic Code 5262 for the period prior to May 14, 2009.   

In this regard, as both Diagnostic Code 5010 and Diagnostic Code 5262 contemplate limitation of motion and pain, the assignment of separate ratings under Diagnostic Codes 5010 and 5262 would constitute pyramiding.  Specifically, the provisions under 38 U.S.C.A. § 1155 implicitly expresses the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban, at 261.  Under 38 C.F.R. § 4.14, the evaluation of the same manifestation under different diagnoses (referred to under 38 U.S.C.A. § 1155 as "pyramiding") is to be avoided.  38 C.F.R. § 4.14. 

In Esteban, the Court held that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions. Id.  (emphasis added).  While there are findings of pain, the Board finds that this symptom is reasonably contemplated and has been addressed in the ratings currently assigned under Diagnostic Codes 5010-5003 (limitation of motion objectively confirmed by painful motion).  Assignment of a separate rating under Diagnostic Code 5258 would constitute pyramiding.  See 38 C.F.R. § 4.14. 

As Diagnostic Code 5262 provides for a rating higher than 10 percent under Diagnostic Code 5010, substitution of an evaluation under Diagnostic Code 5262 would provide more benefit to the Veteran.  Accordingly, the Board finds that a 20 percent disability rating under Diagnostic Code 5262 for the period prior to May 14, 2009 is warranted.   

Turning to lateral instability, under Diagnostic Code 5257, a 30 percent rating is available for recurrent subluxation or lateral instability that is severe; a 20 percent rating is available for recurrent subluxation or lateral instability that is moderate; a 10 percent rating contemplates recurrent subluxation or lateral instability that is slight.  

The Board finds that for the rating period prior to May 14, 2009, a separate rating under Diagnostic Code 5257 (recurrent sublexation or lateral instability) is not warranted.  Pursuant to the August 2008 VA examination and VA treatment records dated March 2008 to July 2008, the evidence does not demonstrate that the Veteran has recurrent sublexation or lateral instability.   The Board acknowledges the Veteran's report of instability and weakness during the August 2008 VA examination; however, while the Veteran is competent to report his symptoms, his use of the word instability does not necessarily implicate lateral instability or subluxation, which are the specific criteria listed under Diagnostic Code 5257.  In fact, the Veteran's report of weakness in the right knee is specifically contemplated under the rating for limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Further, the VA examiner reviewed the results from the MRI and found that the Veteran's ligaments (ACL, PCL, MCL, and LCL), medial and lateral patellar retinacula, and extensor mechanism were intact.  Upon physical examination, the VA examiner noted no instability of the right knee.  The Veteran did not report using aids for walking and did not report wearing knee braces during the August 2008 VA examination.  As such, the Board finds the clinical findings of the August 2008 VA examination to be of greater probative weight.  Accordingly, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted for the rating period prior to May 14, 2009.

The Board has also considered Diagnostic Code 5258 where a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this case, although the evidence does demonstrate a torn semilunar cartilage (meniscus) and pain, there are no findings of frequent episodes of locking and effusion as required for a 20 percent rating under Diagnostic Code 5258 . While there are findings of pain, the Board finds that this symptom is reasonably contemplated and has been addressed in the ratings currently assigned under Diagnostic Codes 5010-5003 (limitation of motion objectively confirmed by painful motion).  Assignment of a separate rating under Diagnostic Code 5258 would constitute pyramiding.  See 38 C.F.R. § 4.14. Accordingly, the Board finds that a separate rating under Diagnostic Code 5258 is not warranted for the rating period prior to May 14, 2009.

Turning to other codes, under Diagnostic Code 5259, a 10 percent rating may be assigned for removal of the semilunar cartilage that is symptomatic.  Under Diagnostic Code 5263, a 10 percent may be assigned for acquired, traumatic genu recurvatum with objectively demonstrated weakness and insecurity in weight-bearing.

In this case, there is no clinical evidence or assertion on the part of the Veteran that there is absent semilunar cartilage or genu recurvatum. As such, a rating under any of the corresponding codes is not warranted.  There is also no suggestion of ankylosis of the either knee for purposes of Diagnostic Code 5256.  Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's demonstrated motion of the knee is persuasive evidence of the lack of ankylosis.


Right Knee Disability After May 14, 2009

In a May 14, 2009 statement, the Veteran requested an increase in his right knee disability in excess of 10 percent.  In a August 2009 rating decision, the RO granted a 20 percent disability rating effective May 14, 2009 under Diagnostic Codes 5010-5262 (impairment of tibia and fibula).  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, the appeal continues.

The Veteran underwent a VA examination in July 2009.  During the examination, the Veteran reported right knee symptoms of instability, giving way, pain, stiffness, weakness, incoordination, tenderness, and limitation of motion.  The examiner reported that the Veteran was able to stand for up to 15 to 30 minutes, and was able to walk for no more than one mile.  Upon physical examination, the VA examiner reported an antalgic gait, crepitus, edema, tenderness, abnormal motion, and effusion.  The VA examiner noted no ankylosis.  Range of motion testing was noted with flexion at 120 degrees and extension as normal.  Objective evidence of pain was noted following repetitive motion; however, no additional limitation was reported after three repetitions of range of motion.  

Upon review of x-ray and MRI findings, the July 2009 VA examiner diagnosed chondromalacia patella with tear of the anterior horn of the right medial meniscus.  He further stated that the Veteran's right knee disability effects daily activities such as chores, shopping, exercising, traveling, bathing, dressing, and driving to a mild or moderate degree.  The right knee disability was only noted as severe in regards to playing sports.  

In November 2012 the Veteran underwent another VA examination in connection with his service connection claim for shin splints, secondary to his right knee disability (not currently on appeal).  Upon physical examination, range of motion testing demonstrated both full flexion and full extension.  Muscle strength was noted as normal in the right knee.  

In adjudicating his claim, the Board has also considered the Veteran's statements. In his August 2009 the statement, the Veteran reported that due to his knee pain he is unable to run and, at times, barely able to walk.  He claims that his knee disability affects his ability to enjoy life and his job.  The Veteran contends that, due to his young age and knee disability, a higher rating in excess of 20 percent should be granted.  The Board finds that the Veteran is competent to report his right knee symptoms.  See Layno, at 469.  The Board further finds that the Veteran's statements with regard to his right knee disability have been consistent and, therefore, are credible.  Although the Board finds that the Veteran is competent and credible to report his right knee symptoms, for the reasons discussed above, the Board finds that the Veteran's right knee symptoms are adequately contemplated under the 20 percent rating under Diagnostic Code 5262.  

The Board finds that, for the rating period after May 14, 2009, the evidence demonstrated flexion at 120 degrees and full extension.  As such, limitation of motion was not demonstrated to a degree that would warrant a higher 20 percent rating for the right knee under Diagnostic Code 5260 or Diagnostic Code 5261.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability. 38 C.F.R. §§ 4.40 , 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206  -07 (1995).  At the time of the July 2009 VA examination, the examiner noted that there were no additional limitations after three repetitions of motion of the knee.  The November 2012 VA examination report indicated that there was no additional limitation of motion of the knee after repetitive-use testing and no functional loss or impairment of the knee.  

Further, in order to obtain a higher rating in excess of 20 percent under Diagnostic Code 5262, the evidence would have to show nonunion of the tibia and fibula with loose motion requiring a brace (40 percent disability rating) or malunion of the tibia and fibula with marked knee or ankle disability (30 percent disability rating).  In the present case, however, the Board finds that the Veteran's right knee disability does not more nearly approximate nonunion of the tibia and fibula or a marked knee disability under Diagnostic Code 5262.  For example, during the July 2009 VA examination the examiner reported that the Veteran was able to stand for up to 15 to 30 minutes, and was able to walk for no more than one mile.  He further stated that the Veteran's right knee disability effects daily activities such as chores, shopping, exercising, traveling, bathing, dressing, and driving to a mild or moderate degree.  During the November 2012 VA examination the range of motion testing demonstrated both full flexion and full extension and muscle strength was noted as normal in the right knee.  The Board further finds that the evidence of record does not reflect any nonunion of the tibia and fibula.

The Board next finds that the medical evidence of record does not demonstrate severe lateral instability of the right knee as contemplated by a 30 percent disability evaluation under Diagnostic Code 5257.  Upon physical examination, the July 2009 VA examiner did not note instability as one of his findings. 

The Board has also considered Diagnostic Code 5258 where a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the July 2009 VA examination did report a torn meniscus, pain, and effusion, there was no finding by the VA examiner or reports by the Veteran of frequent episodes of locking.  Further, symptoms of pain have already been considered under the Veteran's currently assigned 20 percent rating under Diagnostic Code 5262.  Accordingly, a separate rating under 5258 would constitute pyramiding.  See 38 C.F.R. § 4.14.  As such a separate 20 percent rating under Diagnostic Code 5258 is not warranted.  Moreover, the maximum rating allowed under  Diagnostic Code 5258 is 20 percent.  As the Veteran is already in receipt of a 20 percent disability rating under Diagnostic Code 5262, a higher rating under Diagnostic Code 5258 is not possible.  

Turning to other codes, under Diagnostic Code 5259, a 10 percent rating may be assigned for removal of the semilunar cartilage that is symptomatic.  Under Diagnostic Code 5263, a 10 percent may be assigned for acquired, traumatic genu recurvatum with objectively demonstrated weakness and insecurity in weight-bearing.  Ankylosis of the knee is evaluated under Diagnostic Code 5256.                   38 C.F.R. § 4.71a.  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.

In this case, there is no clinical evidence or assertion on the part of the Veteran that there is absent semilunar cartilage, genu recurvatum, or ankylosis.  As such, a separate or higher rating under any of the corresponding codes is not warranted. 
For these reasons, the Board finds that, for the rating period after May 14, 2009, the Veteran's right knee disability does not more nearly approximate an evaluation in excess of 20 percent under any relevant Diagnostic Codes.  

Earlier Effective Date For Right Knee Disability

The Veteran contends that he is entitled to an effective date earlier than May 30, 2008, for the award of service connection a right knee disability.  See statements dated May 2009 and August 2009.  

The record indicates that the Veteran filed a formal claim for service connection for his knee disability on May 30, 2008.  The RO assigned the May 30, 2008 date of claim as the effective date for the award of service connection for the right knee disability.  

As discussed in detail above, the applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Upon review of the record, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to May 30, 2008.  The May 30, 2008 claim form is the earliest correspondence from the Veteran in the claims file.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for any disorder prior to May 30, 2008.  The Veteran's claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) and that regulation is not for application in this case.  There is no legal basis for assignment of any earlier effective date than May 30, 2008.  Accordingly, the Board finds that an earlier effective date for the grant of service connection for a right knee disability is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD and a right knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD and right knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by nightmares, intrusive thoughts, depression, anxiety, sleep impairment, avoidance, irritability, and difficulty in establishing and maintaining relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.   As for the right knee disability, the Veteran's symptoms, including: pain, weakness, limitation of motion, tenderness, stiffness, and effusion are contemplated by a moderate knee disability under Diagnostic Code 5262.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In his August 2009 statement, the Veteran claimed that his right knee disability "affects his job."  The Board finds, however, that the evidence associated with the claims file reveals that the Veteran is currently employed full-time.  Moreover, although the Veteran contends that his right knee disability affect his job, the Veteran does not contend, and the record does not demonstrate, that he is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  Accordingly, a claim for TDIU is not raised by the record in this case.


	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An effective date earlier than May 30, 2008 for the grant of service connection for PTSD is denied. 

A 20 percent disability rating, but no higher, for right knee chondromalacia patella with meniscus tear, for the period prior to May 14, 2009, is granted.

An increased disability rating for right knee chondromalacia patella with meniscus tear, in excess of 20 percent for the period after May 14, 2009, is denied.

An effective date earlier than May 30, 2008 for the grant of service connection for right knee chondromalacia patella with meniscus tear is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


